Citation Nr: 1416281	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  13-13 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for recurrent otitis media with a history of ruptured tympanic membrane.

2.  Entitlement to an initial rating for bilateral hearing loss higher than 0 percent prior to October 26, 2009; higher than 10 percent from October 26, 2009 to February 27, 2013; and higher than 40 percent from February 28, 2013.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and R.E.


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from August 1957 to February 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In November 2009, the RO granted service connection for bilateral hearing loss and assigned a 0 percent rating from February 26, 1999 and a 30 percent rating from October 26, 2009.  In September 2012, the RO granted service connection for recurrent otitis media with a history of ruptured tympanic membrane and assigned a 10 percent rating from February 26, 2009.

An additional rating decision in March 2013 found that there had been clear and unmistakable in the disability rating assigned to the Veteran's bilateral hearing loss.  A decreased evaluation of 10 percent was assigned form October 26, 2009, but a higher 40 percent rating was assigned effective February 28, 2013.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in March 2014.  A copy of the hearing transcript has been associated with the Veteran's Virtual VA file.

The issue of entitlement to an increased initial rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.



FINDING OF FACT

The Veteran's recurrent otitis media with a history of ruptured tympanic membrane is not manifested by dizziness, vertigo, loss of auricle, or neoplasms of the ear.


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for recurrent otitis media with a history of ruptured tympanic membrane have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. § 3.321, 4.1, 4.2, 4.6, 4.87, Diagnostic Code 6200 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran is challenging the initial evaluation and effective date assigned following the grant of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Moreover, the RO properly issued an April 2013 statement of the case (SOC) which contained, in part, the pertinent criteria for establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  The Veteran has not otherwise alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records and hearing transcript have been obtained and associated with the claims file.  Although he reported receiving Social Security Administration (SSA) disability benefits, he specifically indicated that these benefits were for an unrelated back disability.  See March 2014 Hearing Transcript at 7.  Therefore, these records do not have to be obtained prior to adjudicating the Veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010)

The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide the relevant findings for rating the Veteran's service-connected condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran is currently assigned a 10 percent rating under Diagnostic Code (DC) 6200 for his recurrent otitis media with a history of ruptured tympanic membrane.  The Board finds that a higher rating is not warranted in this case.

Disability ratings for diseases of the ear are governed by 38 C.F.R. § 4.87.  The current 10 percent evaluation is the maximum schedular rating available under DC 6200, which addresses chronic suppurative otitis media, mastoiditis, cholesteatoma, or any combination of those conditions.

DCs 6201 and 6202 address chronic nonsuppurative otitis media with effusion, and otosclerosis, respectively.  Both conditions are rated as hearing impairment.  However, as noted above, the Veteran already as a separate disability rating for bilateral hearing loss.  Therefore, these DCs are not applicable.

DC 6204 governs peripheral vestibular disorders.  Occasional dizziness warrants a 10 percent rating, while dizziness and occasional staggering warrants a 30 percent rating.  The accompanying Note states that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned under this code.  In this case, there is no diagnosis of a vestibular disorder, no objective findings supporting such a diagnosis, and the Veteran did not report any dizziness when asked about it during his March 2014 hearing.  Therefore, a rating under DC 6204 is not warranted.

Diagnostic Code 6205 provides ratings for Meniere's syndrome (also known as endolymphatic hydrops).  Meniere's syndrome manifesting hearing impairment with vertigo less than once a month, with or without tinnitus, is rated 30 percent disabling.  Meniere's syndrome manifesting hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus, is rated 60 percent disabling.  Meniere's syndrome manifesting hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus, is rated 100 percent disabling.  A Note to DC 6205 provides that Meniere's syndrome is to be rated either under these criteria or by separately rating vertigo (as a peripheral vestibular disorder), hearing impairment, and tinnitus, whichever method results in a higher overall rating.  The Note also provides that a rating for hearing impairment, tinnitus, or vertigo is not to be combined with a rating under DC 6205.  Here, again, the Veteran has not reported any vertigo or gait disturbances.  He also has compensable ratings for hearing impairment and tinnitus, which cannot be combined with a rating under DC 6205.  Therefore, a rating under this code is not appropriate.

The Veteran has not alleged, and the evidence does not demonstrate, that his condition is manifested by loss of auricle, or malignant or benign neoplasms of the ear.  Therefore, DCs 6207-6209 are not applicable.

DC 6210 addresses chronic otitis externa.  However, the Veteran has not been diagnosed with this specific condition, and even if he had been, DC 6210 also does not provide for a rating higher than 10 percent.

The Veteran's service-connected disability also encompasses a history of ruptured tympanic membrane.  However, Diagnostic Code 6211, which addresses perforation of the tympanic membrane, only allows for a 0 percent rating, and does not benefit the Veteran.

The evidence in this case, including VA records from May 2004, a VA examination dated October 2009, and the March 2014 testimony of the Veteran and R.E., indicates that the Veteran's disability is manifested by discharge from the ear, a bulging tympanic membrane, and some occasional pain, itching and soreness.  These symptoms are adequately contemplated by the rating schedule, particularly DCs 6200, 6210, and 6211, as discussed above.  Symptoms which might have warranted higher ratings, including dizziness or vertigo, have not been demonstrated at any point during the appeal period.  For these reasons, a rating higher than 10 percent for recurrent otitis media with a history of ruptured tympanic membrane.

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected conditions in considering if the Veteran is entitled to an extraschedular rating.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's recurrent otitis media and history of ruptured tympanic membrane with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  The documented symptoms of soreness, discharge, and tympanic membrane abnormalities are specifically contemplated by the rating schedule.  Additional symptoms which may warrant higher ratings, such as vertigo or dizziness, have not been demonstrated.  There is also no indication that the Veteran's condition results in any symptoms that fall so far outside the rating schedule as to render it inadequate.

Even if the Board were to find that step one of Thun had been satisfied, extraschedular referral would still not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc).  The Veteran's condition does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized for this condition during the appeal period.  As to employment, although the Veteran testified that he was not working, he further indicated that he was in receipt of SSA disability benefits for an unrelated back disability.  There is no indication that his recurrent otitis media with history of ruptured tympanic membrane results in any interference with occupational duties above and beyond that which is already contemplated by the assigned schedular rating.  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.


ORDER

An initial rating higher than 10 percent for recurrent otitis media with a history of ruptured tympanic membrane is denied.


REMAND

A review of the claims file shows that the Veteran was granted service connection for bilateral hearing loss in a November 2009 rating decision.  He filed a timely notice of disagreement in June 2010 contesting the assigned disability rating.  In response, the RO promulgated a March 2013 statement of the case.  The Veteran then filed a May 2013 VA Form 9 substantive appeal.

In the body of the VA Form 9, the Veteran offered statements as to why his otitis media condition warranted a higher rating.  However, he also checked the box indicating that he wished to appeal all of the issues listed on the SOC and any supplemental SOCs that his local VA office sent him.  Because this substantive appeal was timely with respect to the March 2013 SOC, the Board finds that the Veteran perfected an appeal for the issue of entitlement to a higher initial rating for bilateral hearing loss.

However, this issue was not certified as part of the Veteran's appeal to the Board, and while he indicated on the May 2013 VA Form 9 that he wanted a Board hearing, the issue of hearing loss was not discussed at the March 2014 hearing.  Therefore, the claim must be remanded in order to facilitate the Veteran's hearing request before his claim can be fully and fairly addressed by the Board.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the next available opportunity.  Notify him of the date, time, and location of this rescheduled hearing, and put a copy of this letter in his claims file.  Once he has been afforded this requested hearing, or in the event he withdraws his hearing request, return the file to the Board for further appellate consideration of his claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


